This appeal is from the refusal to open a judgment entered on a warrant in a bond accompanying a mortgage. A responsive answer was filed to the petition. Depositions were taken by both sides. The proceeding is equitable in character and determined by the application of principles of equity with the result that the conclusion of the court passing on the case will not be disturbed unless there is obvious error. The record amply supports the discharge of the rule to open.
Judgment affirmed.
 *Page 1